 



Exhibit 10-e
CORRECTED
ADVANTA CORP. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR THE BENEFIT OF DENNIS ALTER
THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN FOR THE BENEFIT OF DENNIS ALTER is
adopted effective as of the 11th day of February, 2005, by ADVANTA CORP., a
Delaware corporation (hereinafter referred to as the “Company”).
WHEREAS, the Company wishes to adopt this supplemental executive retirement plan
(“Plan”) to recognize and reward the services, both past and future, of Dennis
Alter, the Company’s Chairman and Chief Executive Officer (hereinafter referred
to as the “Participant”), who has served the Company for approximately
forty-five (45) years; and
WHEREAS, this Plan is not intended to be a plan meeting the requirements of
Section 401(a) of the Code (as hereinafter defined) and is intended to provide
benefits solely for the Participant and his beneficiaries; and
WHEREAS, this Plan is intended to be a plan covering a “select group of
highly-compensated employees” as that term is used in ERISA (as hereinafter
defined); and
WHEREAS, this Plan is intended to be construed in accordance with the provisions
of Code Section 409A (as hereinafter defined) in a manner that avoids the
application of the rules of “constructive receipt of income” as described
therein; and
WHEREAS, this Plan is intended to supplement and not to offset any other
benefits to which the Participant may be entitled pursuant to any other plan
provided by the Company; and
WHEREAS, this Plan was approved by the Board of Directors of the Company and
management of the Company was directed to implement this Plan in accordance with
the approval of the Board;
NOW, THEREFORE, this Plan is hereby adopted, effective as of this date as
follows:
ARTICLE I
PARTICIPATION
1.1 Participation: The only employee of the Company who shall be eligible to
participate, and shall be a Participant, in this Plan is Dennis Alter. This
limited participation is intended to be consistent with the status of this Plan
as a Top Hat Plan.

 



--------------------------------------------------------------------------------



 



ARTICLE II
REQUIREMENTS FOR RETIREMENT BENEFITS
2.1 Normal Retirement: The Participant’s Normal Retirement Date shall be
August 16, 2012. The Participant’s Normal Retirement Pension shall be fully
accrued, vested and nonforfeitable upon attainment of his Normal Retirement Age
on his Normal Retirement Date, and he shall be entitled to the Normal Retirement
Pension if his employment with the Company is terminated on or after his Normal
Retirement Date.
2.2 Disability: If the Participant becomes Disabled prior to his Normal
Retirement Date, the Participant’s Disability Pension shall be fully accrued,
vested and nonforfeitable on the date on which he becomes Disabled and the
Participant shall be entitled to the Disability Pension.
2.3 Death: If the Participant dies at any time, whether before or after having
attained his Normal Retirement Age, the Survivor’s Pension shall be fully
accrued, vested and nonforfeitable on the date of the Participant’s death and
the Participant’s Eligible Spouse, if any, shall be entitled to the Survivor’s
Pension.
2.4 Change in Control: If a Change in Control occurs before the Participant
attains his Normal Retirement Age, the Participant’s Change in Control Pension
shall be fully accrued, vested and nonforfeitable on the date upon which the
Change in Control occurs and the Participant shall be entitled to the Change in
Control Pension.
2.5 Retirement Prior to Normal Retirement Date: If the Participant terminates
his employment with the Company prior to his Normal Retirement Date for any
reason other than his death, Disability or a Change in Control (the date of such
termination of employed being the “Early Retirement Date”), he shall be entitled
to the Early Retirement Pension. The Participant’s right to the Early Retirement
Pension shall be fully vested at all times, shall accrue for each Month of
Service from and after the Effective Date, and shall be nonforfeitable upon the
occurrence of an Early Retirement Date.
2.6 Termination of Employment for Cause: Notwithstanding any other provision of
this Article II or Article III to the contrary, if the Participant’s employment
with the Company is terminated For Cause at any time before the earliest to
occur of Participant’s Normal Retirement Date, death or Disability or the
occurrence of a Change in Control or an Early Retirement Date, the Participant
shall forfeit all benefits accrued hereunder and shall thereafter be entitled to
no benefits from this Plan.
2.7 Termination of Employment Without Cause: If the Participant’s employment
with the Company is terminated by the Company at any time prior to his Normal
Retirement Date for any reason other than a termination of his employment for
Cause, the Participant’s Normal Retirement Pension shall be fully accrued,
vested and nonforfeitable on the date of such termination without Cause, the
date of such termination without

2



--------------------------------------------------------------------------------



 



Cause shall be deemed to be his Normal Retirement Date and the Participant shall
be entitled to the Normal Retirement Pension.
ARTICLE III
AMOUNT OF RETIREMENT BENEFIT
3.1 Normal Retirement Pension: The Participant shall be entitled to receive the
Normal Retirement Pension commencing on his Normal Retirement Date, which Normal
Retirement Pension is the annual amount of Six Hundred Twenty-Five Thousand
Dollars ($625,000) payable on the first business day of each calendar month in
advance in equal monthly installments (subject to applicable income and payroll
tax withholdings) of Fifty-Two Thousand Eighty-Three and Thirty-Three Hundredths
Dollars ($52,083.33) each for the Participant’s life, provided however that the
first monthly installment shall include an additional prorated amount
attributable to the period from his Normal Retirement Date through the first day
of the following calendar month.
In the event that the Participant continues in the employment of the Company
beyond his Normal Retirement Date, the Participant’s Normal Retirement Pension
shall commence and be payable to Participant without regard to his continued
employment but his continued employment shall not increase the amount of
Participant’s Normal Retirement Pension.
3.2 Disability Pension: The Participant shall be entitled to receive the
Disability Pension on the date on which he becomes Disabled, which Disability
Pension is the annual amount of Six Hundred Twenty-Five Thousand Dollars
($625,000) and shall be payable on the first business day of each calendar month
in advance in equal monthly installments (subject to applicable income and
payroll tax withholdings) of Fifty-Two Thousand Eighty-Three and Thirty-Three
Hundredths Dollars ($52,083.33) each for the Participant’s life, provided
however that the first monthly installment shall include an additional prorated
amount attributable to the period from the date on which the Participant becomes
Disabled through the first day of the following calendar month. For purposes of
the Disability Pension, the Participant shall be deemed to have attained his
Normal Retirement Age on the date on which he becomes Disabled, and such
Disability date shall be deemed to be the Participant’s Normal Retirement Date.
In the event the Participant’s Disability constitutes a “disability” as that
term is defined for the purposes of Section 409A, then Participant’s Disability
Pension shall commence on the date he becomes Disabled, as set forth in the
foregoing paragraph. In the event the Participant’s Disability does not
constitute a “disability” as that term is defined for the purposes of Section
409A, Participant’s Disability Pension shall not be paid until after the
expiration of any waiting period required under Section 409A, as determined by
Tax Counsel, but the first payment shall include any payments which would
otherwise be payable hereunder but for such required waiting period, plus
interest at the Applicable Federal Short-Term Rate as determined under Code
Section 1274(d)(1).

3



--------------------------------------------------------------------------------



 



3.3 Survivor’s Pension: The Eligible Spouse, if any, shall be entitled to
receive the Survivor’s Pension upon the death of the Participant, whether such
death is before or after the Participant has attained Normal Retirement Age,
which Survivor’s Pension is the annual amount of Six Hundred Twenty-Five
Thousand Dollars ($625,000) and shall be payable on the first business day of
each calendar month in advance in equal monthly installments (subject to
applicable income and payroll tax withholdings) of Fifty-Two Thousand
Eighty-Three and Thirty-Three Hundredths Dollars ($52,083.33) each for the
Eligible Spouse’s life, provided however that the first monthly installment
shall include an additional prorated amount attributable to the period from the
date of the Participant’s death through the first day of the following calendar
month. After the death of the Eligible Spouse, no further payments of the
Survivor’s Pension shall be due. For purposes of the Survivor’s Pension, the
Participant shall be deemed to have attained his Normal Retirement Age on the
day before his date of death, and such date of death shall be deemed to be the
Participant’s Normal Retirement Date.
Notwithstanding the foregoing, (a) in the event that the Participant dies after
the occurrence of an Early Retirement Date, when Participant is eligible for the
Early Retirement Pension, the amount of the Survivor’s Pension shall be the same
as the amount of the Participant’s Early Retirement Pension and (b) in the event
that the Participant dies after the occurrence of a Change in Control, when
Participant is eligible for the Change in Control Pension, the amount of the
Survivor’s Pension shall be the same as the amount of the Participant’s Change
in Control Pension, which includes both the Change in Control Monthly Regular
Pension and the Excise Tax Gross Up Payment.
3.4 Change in Control Pension: The Participant shall be entitled to receive the
Change in Control Pension upon the occurrence of a Change in Control. The Change
in Control Pension shall have two components: The “Change in Control Monthly
Regular Pension” and the “Excise Tax Gross Up Payment” as follows:
(a) Change in Control Monthly Regular Pension: The Change in Control Monthly
Regular Pension is the annual amount of Six Hundred Twenty-Five Thousand Dollars
($625,000) and shall be payable on the first business day of each calendar month
in advance in equal monthly installments (subject to applicable income and
payroll tax withholdings) of Fifty-Two Thousand Eighty-Three and Thirty-Three
Hundredths Dollars ($52,083.33) each for the Participant’s life, provided
however that the first monthly installment shall include an additional prorated
amount attributable to the period from the date on which the Change in Control
occurs through the first day of the following calendar month. For purposes of
the Change in Control Monthly Regular Pension, the Participant shall be deemed
to have attained his Normal Retirement Age on the day on which the Change in
Control occurs, and such Change in Control date shall be deemed to be the
Participant’s Normal Retirement Date.
(b) The Excise Tax Gross Up Payment: The amount of the Participant’s Excise Tax
Gross Up Payment shall be fully accrued on the date on which the Change in
Control occurs and shall be computed and paid in accordance with the provisions
of Appendix A to this Plan.

4



--------------------------------------------------------------------------------



 



3.5 Early Retirement Pension: The amount of the Participant’s Early Retirement
Pension shall be determined by multiplying Six Hundred Twenty-Five Thousand
Dollars ($625,000) by a fraction, the numerator of which is the number of Months
of Service credited to the Participant from the Effective Date through the Early
Retirement Date, and the denominator of which is ninety (90) months. The amount
thus determined shall be payable on the first business day of each calendar
month in advance in equal monthly installments (and subject to applicable income
and payroll tax withholdings) for the Participant’s life, provided however that
the first monthly payment shall include an additional prorated amount
attributable to the period from the Early Retirement Date through the first day
of the following calendar month.
3.6 Payment of Interest: Any payment made by or on behalf of the Company to the
Participant or the Participant’s Eligible Spouse which is paid more than ten
(10) days after the date on which such payment was to be paid shall accrue
interest at Two Hundred Percent (200%) of the Applicable Federal Short-term Rate
as determined under Code Section 1274(d)(1).
ARTICLE IV
PLAN FINANCING
4.1 Retirement Fund: The Company has not established, and does not intend to
establish, a trust fund or other vehicle to provide for the advanced funding of
the benefits promised in this Plan. All benefits paid pursuant to this Plan
shall be paid from the general assets of the Company, and until such amount is
actually paid, the Participant, the Participant’s Eligible Spouse and the
Participant’s estate shall only have the status of general creditor of the
Company.
Notwithstanding the foregoing, nothing in this Plan shall preclude the Company
from establishing one or more trusts or purchasing one or more insurance
policies to assist the Company in financing the costs of the Plan benefits. The
Participant and the Participant’s Eligible Spouse agree, should the Employer
determine to purchase one or more life insurance policies to provide for the
funding of the benefits contemplated in the Plan or should such policy or
policies be acquired to mitigate the Company’s risk under this Plan, that they
shall cooperate fully in the underwriting process for such policy or policies.
4.2 Contributions: Only the Company shall be responsible for making
contributions to fund the benefits provided by this Plan.

5



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
5.1 Rights of the Participant: Participating in this Plan shall not give the
Participant any right to be retained in the service of the Company or any right
or claim to any benefits hereunder unless such benefits have accrued under the
terms and provisions of this Plan.
5.2 Nonalienation of Benefits: Benefits payable under this Plan shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution, or levy of any kind, either
voluntary or involuntary, prior to actually being received by the person
entitled to the benefit under the terms of the Plan; provided that a Participant
may assign the right to receive such amounts to trusts or limited partnerships
established for the benefit of the Participant’s spouse or children or the
Eligible Spouse’s children. No part of the amount payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor shall such amounts or rights to such amounts be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency. The benefits payable under this Plan shall not in any
manner be liable for, or subject to, the debts, contracts, liabilities,
engagements or torts of any person entitled to benefits hereunder.
5.3 Construction: It is intended that this Plan shall be construed as a
nonqualified Plan under Code Section 401(a) and is intended to be a Top Hat Plan
covering a “select group of highly-compensated employees” as that term is used
in ERISA and is unfunded and unsecured in every way. It is also intended that
this Plan shall be construed in accordance with the provisions of Code
Section 409A(a)(1) in a manner that avoids the application of the rules of
“constructive receipt of income” as described therein. Further, as and when
determined by Tax Counsel, to the extent necessary to comply with the
requirements of Section 409A, any benefits payable hereunder may be paid at a
time and in a manner, as determined by Tax Counsel, which may be other than as
expressly required hereunder.
5.4 Invalid Provisions: If any provision of this Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.
5.5 Successors: The provisions of this Plan shall bind and inure to the benefit
of the Company and its successors and assigns, and this Plan shall be assumed by
and the obligations hereunder shall become the obligations of any successor to
the business and/or assets of the Company, whether by operation of law or
otherwise. The term “successor” for this purpose shall include any corporate or
other business entity which

6



--------------------------------------------------------------------------------



 



shall, whether by merger, consolidation, purchase or otherwise, acquire all or
substantially all of the business and assets of the Company.
5.6 Governing Law: To the extent not preempted by federal law, this Plan and any
and all disputes relating thereto shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without giving
effect to the principles of conflict of law thereof.
ARTICLE VI
AMENDMENT OR TERMINATION OF PLAN
6.1 Amendment: This Plan shall not be amended without the express written
consent of the Participant, or, if the Participant has died, the Participant’s
Eligible Spouse, if any.
6.2 Termination: This Plan shall remain in full force and effect and shall not
terminate unless and until the earliest to occur of (i) the death of the second
to die of the Participant or the Participant’s Eligible Spouse; (ii) the
forfeiture by the Participant of all accrued benefits under this Plan pursuant
to the express provisions of Section 3.6 above; or (iii) the express written
agreement of both the Participant and the Participant’s Eligible Spouse, if any
consenting to the termination of this Plan.
6.3 Role of PBGC: This Plan and the benefits provided hereunder are not insured
in any way by the Pension Benefit Guaranty Corporation (“PBGC”) under Title IV
of ERISA.
ARTICLE VII
DEFINITIONS
7.1 Definitions: Where the following words and phrases appear in this Plan, they
shall have the respective meanings set forth below, unless the context clearly
indicates to the contrary:
(a) Cause and For Cause: While employed by the Company (1) the commission of any
willful act of dishonesty, fraud, theft, misappropriation, or embezzlement by
the Participant in the course of his duties to the Company, which willful act is
materially injurious to the interests of the Company; or (2) the entering by the
Participant of a plea of guilty to, or the final non-appealable conviction of
the Participant by a Court of competent jurisdiction of, a crime of dishonesty
constituting a felony, which was committed in the course of his duties to the
Company and is materially injurious to the interests of the Company. For
purposes of this definition of Cause and For Cause, no act, or failure to act,
on the Participant’s part shall be deemed “willful” unless done, or omitted to
be done, by the Participant in bad faith and without reasonable belief that his
action or omission was in or not opposed to the best interests of the Company.

7



--------------------------------------------------------------------------------



 



(b) Change in Control: A Change in Control shall be deemed to have occurred upon
the earliest to occur of the following events: (i) the date the stockholders of
the Company (or the Board of Directors, if stockholder action is not required)
approve a plan or other arrangement pursuant to which the Company will be
dissolved or liquidated, or (ii) the date the stockholders of the Company (or
the Board of Directors, if stockholder action is not required) approve a
definitive agreement to sell or otherwise dispose of substantially all of the
assets of the Company, or (iii) the date the stockholders of the Company (or the
Board of Directors, if stockholder action is not required) and the stockholders
of the other constituent corporation (or its Board of Directors, if stockholder
action is not required) have approved a definitive agreement to merge or
consolidate the Company with or into such other corporation, other than, in
either case, a merger or consolidation of the Company in which holders of shares
of the Company’s Class A Common Stock immediately prior to the merger or
consolidation will have at least a majority of the voting power of the surviving
corporation’s voting securities immediately after the merger or consolidation,
which voting securities are to be held in the same proportion as such holders’
ownership of Class A Common Stock of the Company immediately before the merger
or consolidation, or (iv) the date any entity, person or group, within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934, as amended, (other than (A) the Company or any of its subsidiaries or
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its subsidiaries or (B) any person who, on the date the Plan
is effective, shall have been the beneficial owner of or have voting control
over shares of Common Stock of the Company possessing more than twenty-five
percent (25%) of the aggregate voting power of the Company’s Common Stock) shall
have become the beneficial owner of, or shall have obtained voting control over,
more than twenty-five percent (25%) of the outstanding shares of the Company’s
Class A Common Stock, or (v) the first day after the date this Plan is effective
when directors are elected such that a majority of the Board of Directors shall
have been members of the Board of Directors for less than two (2) years, unless
the nomination for election of each new director who was not a director at the
beginning of such two (2) year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period.
(c) Change in Control Pension: The Change in Control Pension is the Pension to
which the Participant is entitled under the provisions of Section 3.4 above.
(d) Code: The Internal Revenue Code of 1986, as amended from time to time.
(e) Company: Advanta Corp., a corporation organized and existing under the laws
of the State of Delaware, and its successors and assigns.
(f) Disabled and Disability: A physical or mental condition that results in the
Participant being unable to perform the normal duties of his position within the
Company, which condition is expected to last for more than six (6) months.
(g) Disability Pension: The Disability Pension is the Pension to which the
Participant is entitled under the provisions of Section 3.2 above.

8



--------------------------------------------------------------------------------



 



(h) Early Retirement Date: The Early Retirement Date is the date defined in
Section 2.5 above.
(i) Early Retirement Pension: The Early Retirement Pension is the Pension to
which the Participant is entitled under the provisions of Section 3.5 above.
(j) Effective Date: The effective date of this Plan is February 11, 2005.
(k) Eligible Spouse: The wife to whom the Participant was married at the time of
the Participant’s death.
(l) Excise Tax Gross Up Payment: The Excise Tax Gross Up Payment is the payment
to which the Participant is entitled under the provisions of Section 3.4 above.
(m) ERISA: The Employee Retirement Income Security Act of 1974, as amended from
time to time, and any successor act thereto.
(n) Hour of Service: Each hour for which the Participant is directly or
indirectly paid, or entitled to payment, by the Company for the performance of
duties (such hours to be credited for the computation period in which the duties
were performed), each hour for which back pay, irrespective of mitigation of
damages, has either been awarded or agreed to by the Company (such hours to be
credited for the computation period to which the award or agreement pertains),
and each hour for which the Participant is directly or indirectly paid, or
entitled to payment, by the Company for reasons (such as vacation, sickness,
disability, holidays, paid layoff, jury duty, military duty, and similar paid
periods of nonworking time during an authorized leave of absence) other than the
performance of duties (such time to be credited for the computation period in
which such payment is made or becomes due).
(o) Month of Service: The computation period of one (1) calendar month during
which the Participant is credited with at least one (1) Hour of Service.
(p) Normal Retirement Age: The Participant’s seventieth (70th) birthday, which
is August 16, 2012.
(q) Normal Retirement Pension: The Normal Retirement Pension is the Pension that
the Participant is entitled to under Section 3.1 above.
(r) Participant: Dennis Alter.
(s) Pension: A series of monthly amounts which are payable to a person who is
entitled to receive benefits under this Plan.

9



--------------------------------------------------------------------------------



 



(t) Plan: The Advanta Corp. Supplemental Executive Retirement Plan for the
Benefit of Dennis Alter set forth herein, as amended from time to time in
accordance with the terms hereof.
(u) Plan Year: The 12-month period commencing on February 1 and ending
January 31 except that the initial Plan Year shall be the period commencing on
February 11, 2005 and ending on January 31, 2006.
(v) Section 409A: Section 409A of the Code and all applicable regulations and/or
other guidance issued by the Internal Revenue Service or the Treasury Department
pursuant to or interpreting Section 409A, as in effect from time to time.
(w) Survivor’s Pension: The Survivor’s Pension is the Pension to which the
Participant’s Eligible Spouse, if any, is entitled under the provisions of
Section 3.3 above.
(x) Tax Counsel: Tax Counsel is the Company’s tax counsel as defined in
Appendix A.
(y) Top Hat Plan: This Plan is intended to be a Top Hat Plan, which is a
nonqualified, unfunded plan maintained primarily to provide deferred
compensation benefits to the Participant who falls within a select group of
“management or highly compensated employees” within the meaning of Section 201,
301 and 401 of ERISA.
7.2 Additional Construction: The masculine gender, where appearing in this Plan,
shall be deemed to include the feminine gender, and the singular may include the
plural, unless the context clearly indicates to the contrary. The words
“hereof,” “herein,” “hereunder,” and other similar compounds of the word “here”
shall mean and refer to the entire plan, not to any particular provision or
Section.
IN WITNESS WHEREOF, the Company, by action of its Board of Directors, has caused
this Plan to be executed as of the day and year first above written.

            ADVANTA CORP.
      By:   /s/ Elizabeth H. Mai              Senior Vice President             

10



--------------------------------------------------------------------------------



 



APPENDIX A
EXCISE TAX GROSS UP PROCEDURE
     (a) In the event that the Participant or the Eligible Spouse (if any) is or
will be subject to the tax imposed by Code Section 4999, together with any
interest or penalties with respect thereto (collectively, the “Excise Tax”),
with respect to any Company Payments (as defined below), the Company shall pay
to or for the benefit of the Participant or the Eligible Spouse (if any) at the
time specified in subsection (c) below an additional amount (the “Excise Tax
Gross Up Payment”) such that the net amount retained by the Participant or the
Eligible Spouse (if any), after deduction of any Excise Tax on the Company
Payments and any U.S. federal, state, and/or local income or payroll tax upon
the Excise Tax Gross Up Payment, but before deduction for any federal, state,
and local income or payroll tax on the Company Payments, shall be equal to the
Company Payments. For purposes of calculating the Excise Tax Gross Up Payment,
the Participant or the Eligible Spouse (if any) shall be deemed to pay income
taxes at the highest applicable marginal rate of federal, state or local income
taxation for the calendar year in which the Excise Tax Gross Up Payment is to be
made.
     (b) Subject to any determinations made by the Internal Revenue Service (the
“IRS”), all determinations as to whether an Excise Tax Gross Up Payment is
required and the amount of Excise Tax Gross Up Payment and the assumptions to be
used in arriving at the determination shall be made by the Company’s tax
counsel, appointed prior to any change in ownership (as defined under Code
Section 280G(b)(2))(the “Tax Counsel”) in accordance with the principles of
Section 280G of the Code. All fees and expenses of the Tax Counsel will be borne
by the Company. Subject to any determinations made by the IRS, determinations of
the Tax Counsel under this Appendix A of the Plan with respect to (i) the
initial amount of any Excise Tax Gross Up Payment and (ii) any subsequent
adjustment of such payment shall be binding on the Company and the Participant
or the Eligible Spouse (if any).
     (c) The Excise Tax Gross Up Payment calculated pursuant to subsection
(b) shall be paid no later than the thirtieth (30th) day following an event
occurring which subjects the Participant or the Eligible Spouse (if any) to the
Excise Tax; provided, however, that if the amount of Excise Tax Gross Up Payment
or portion thereof cannot be reasonably determined by Tax Counsel on or before
such day, the Company shall pay to the Participant or the Eligible Spouse (if
any) the amount of the Excise Tax Gross Up Payment no later than ten (10) days
following the determination of the Excise Tax Gross Up Payment by the Tax
Counsel. Notwithstanding the foregoing, the Excise Tax Gross Up Payment shall be
paid to or for the benefit of the Participant or the Eligible Spouse (if any) no
later than fifteen (15) business days prior to the date by which the Participant
or the Eligible Spouse (if any) is required to pay the Excise Tax or any portion
of the Excise Tax Gross Up Payment to any federal, state or local taxing
authority, without regard to extensions.

11



--------------------------------------------------------------------------------



 



     (d) In the event that the Excise Tax is subsequently determined by the Tax
Counsel to be less than the amount taken into account hereunder at the time the
Excise Tax Gross Up Payment is made, the Participant or the Eligible Spouse (if
any) shall repay to the Company, at the time that the amount of such reduction
in Excise Tax is finally determined, the portion of the prior Excise Tax Gross
Up Payment attributable to such reduction (plus the portion of the Excise Tax
Gross Up Payment attributable to the Excise Tax and federal, state and local
income tax imposed on the portion of the Excise Tax Gross Up Payment being
repaid by the Participant or the Eligible Spouse (if any) if such repayment
results in a reduction in Excise Tax or a federal, state and local income tax
deduction), plus interest on the amount of such repayment at the rate provided
in Code Section 1274(d)(1). Notwithstanding the foregoing, in the event any
portion of the Excise Tax Gross Up Payment to be refunded to the Company has
been paid to any federal, state and local tax authority, repayment thereof (and
related amounts) shall not be required until actual refund or credit of such
portion has been made to the Participant or the Eligible Spouse (if any), and
interest payable to the Company shall not exceed the interest received or
credited to the Participant or the Eligible Spouse (if any) by such tax
authority for the period it held such portion. The Participant or the Eligible
Spouse (if any) and the Company shall cooperate in good faith in determining the
course of action to be pursued (and the method of allocating the expense
thereof) if the Participant’s or the Eligible Spouse’s claim for refund or
credit is denied.
     (e) In the event that the Excise Tax is later determined by the Tax Counsel
or the IRS to exceed the amount taken into account hereunder at the time the
Excise Tax Gross Up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Excise Tax
Gross Up Payment), the Company shall make an additional Excise Tax Gross Up
Payment to or for the benefit of the Participant or the Eligible Spouse (if any)
in respect of such excess (plus any interest or penalties payable with respect
to such excess) at the time that the amount of such excess is finally
determined.
     (f) In the event of any controversy with the IRS (or other taxing
authority) with regard to the Excise Tax, the Participant or the Eligible Spouse
(if any) shall permit the Company to control issues related to the Excise Tax
(at its expense), provided that such issues do not potentially materially
adversely affect the Participant or the Eligible Spouse (if any). In the event
issues are interrelated, the Participant or the Eligible Spouse (if any) and the
Company shall in good faith cooperate so as not to jeopardize resolution of
either issue. In the event of any conference with any taxing authority as to the
Excise Tax or associated income taxes, the Participant or the Eligible Spouse
(if any) shall permit the representative of the Company to accompany the
Participant or Eligible Spouse (if any), and either of them and their
representative shall cooperate with the Company and its representative.
     (g) The Company shall be responsible for all charges of the Tax Counsel.

12



--------------------------------------------------------------------------------



 



     (h) The Company and the Participant or the Eligible Spouse (if any) shall
promptly deliver to each other copies of any written communications, and
summaries of any verbal communications, with any taxing authority regarding the
Excise Tax.
     (i) “Company Payments” are payments and/or benefits under or in connection
with the Advanta Corp. Supplemental Executive Retirement Plan for the Benefit of
Dennis Alter (the “SERP”), without regard to whether such payments and/or
benefits (i) are made in connection with a Change in Control (as defined in the
SERP), (ii) are made by the Company, any person whose actions result in a change
of ownership or effective control of the Company within the meaning of Code
Section 280G(b)(2), or any affiliate of the Company or such other person, or
(iii) are made in accordance with the terms of the SERP or in settlement or
compromise of any of the Participant’s or Eligible Spouse’s rights under the
SERP.
     (j) In the event the Participant or the Eligible Spouse (if any) is subject
to Excise Tax on payments or benefits other than “Company Payments” as defined
herein (“Non-Covered Payments”), for purposes of subsection (a) the Excise Tax
attributable to the Company Payments shall be calculated as if no portion of
Participant’s or Eligible Spouse’s “base amount” (as determined under Code
Section 280G(b)(3)(A)) were allocated to Company Payments under Code
Section 280G(b)(3)(B), notwithstanding anything in Code Section 280G(b)(3)(B) or
rulings and regulations thereunder to the contrary, except for the excess, if
any, of such base amount over the amount of Non-Covered Payments subject to the
Excise Tax (before any allocation of the base amount to Non-Covered Payments).
In such event, for purposes of subsection (c), a gross up event shall include
the incurrence of liability for Excise Tax with respect to Non-Covered Payments
if and to the extent that the Excise Tax with respect to such Non-Covered
Payments is increased on account of allocation of any portion of the base amount
to actual or projected Company Payments pursuant to Code Section 280G(b)(3)(B).

13